DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 15, 2022 has been entered.  Claim(s) 14 has/have been canceled and claim 25 has/have been added.  Therefore, claim(s) 1-13, 15-16 and 21-25 remain(s) pending in the application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim “third spacer” having “a third width different from the first width and the second width” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 11-12 and 21-25 is/are objected to because of the following informalities.
With respect to claim 11,  “first spacer layer” recited in line 1 of the claim should read “the first space layer”.  Claim 12 which directly depends from claim 11, and which inherits issue of claim 11 is objected to for similar reason.
With respect to claim 21, the “forming” step recited in line 4 of the claim and  the “pattering” step recited in line 5 should be separated by a semicolon as they are covering two separate steps of the method.  Claims 22-24 which either directly or indirectly depend from claim 21, and which inherit issue of claim 21 are objected to for similar reason.
With respect to claim 25, “larger” recited in line 2 of the claim should read “larger than”.
Appropriate corrections is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2015/0155198, hereinafter “Tsai”).
Regarding claim 1, Tsai teaches in Fig. 3B through Fig. 12 (annotated Figs. 8B and 9B shown below) and related text, a method of forming a semiconductor structure, comprising: 
forming a plurality of mandrel patterns (26’, Fig. 3B and ¶[0012]) over a dielectric layer (20, 22, Fig. 3B and ¶¶[0008]-[0010]); 
forming a first spacer (annotated Figs. 8B and 9B) and a second spacer (annotated Figs. 8B and 9B) on sidewalls of the plurality of mandrel patterns (annotated Fig. 8), wherein a first width of the first spacer is larger than a second width of the second spacer (annotated Fig. 9B), wherein the first spacer comprises a first spacer portion (40’, annotated Fig. 9B) and a second spacer portion (42’, annotated Fig. 9B) in contact with the first spacer portion (annotated Fig. 9B), and the second spacer comprises a third spacer portion (40’’, annotated Fig. 9B) and a fourth spacer portion (42’, annotated Fig. 9B)  in contact with the third spacer portion (annotated Fig. 9B), wherein the first spacer portion and the third spacer portion are derived by patterning a same layer (40, Fig. 5B), and the second spacer portion and the fourth spacer portion are derived by patterning another same layer (42, Fig. 5B); 
removing the plurality of mandrel patterns (Figs. 10B and 11 and ¶[0027]); 
patterning the dielectric layer using the first spacer and the second spacer as a patterning mask (Fig. 10B and ¶[0026]); and 
forming conductive lines (64, Fig. 12 and ¶[0028]) laterally aside the dielectric layer.

[AltContent: textbox (2nd spacer)]
[AltContent: ][AltContent: textbox (1st spacer)][AltContent: ]
[AltContent: textbox ((Annotated Figure))]
    PNG
    media_image1.png
    440
    657
    media_image1.png
    Greyscale




[AltContent: textbox (3rd spacer)][AltContent: textbox (1st spacer)][AltContent: textbox (2nd spacer)]
[AltContent: ][AltContent: textbox (4th spacer portion of 2nd spacer)][AltContent: textbox (1st spacer portion of 1st spacer)][AltContent: textbox (2nd spacer portion of 1st spacer)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (3rd spacer portion of 2nd spacer)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    485
    747
    media_image2.png
    Greyscale


[AltContent: textbox ((Annotated Figure))]
Regarding claim 2 (1), Tsai teaches wherein patterning the dielectric layer comprises forming a first dielectric pattern defined by the first spacer and a second dielectric pattern defined by the second spacer (Fig. 10B and ¶[0026]).  
Regarding claim 3 (2), Tsai teaches wherein forming the conductive lines comprises: Page 2 of 17Customer No.: 31561 Docket No.: 099361-US-PA Application No.: 16/924,200 
forming first conductive lines (64, Fig. 12 and ¶[0028]) spaced apart by the first dielectric pattern therebetween; and 
forming second conductive lines (i.e. conductive material filled into space 62, Fig. 12 and ¶[0028]) spaced apart by the second dielectric pattern therebetween, wherein a first spacing between the first conductive lines is larger than a second spacing between the second conductive lines (Fig. 12).
Regarding claim 4 (1), Tsai further teaches forming a hard mask structure (24, Fig. 12 and ¶[0008]) between the dielectric layer (22, Fig. 3B) and the plurality of mandrel patterns (26’, Fig. 3B), wherein patterning the dielectric layer comprises: 
patterning the hard mask structure to transfer patterns of the first spacer and the second spacer into the hard mask structure (Fig. 10B and ¶[0026]), thereby forming a patterned hard mask structure (Fig. 10B); and 
transfering the patterns into the dielectric layer by etching the dielectric layer uncovered by the patterned hard mask structure (Fig. 11 and ¶[0027]).  
Regarding claim 8 (1), Tsai further teaches forming a third spacer (annotated Fig. 8) on sidewalls of the mandrel patterns, wherein the third spacer has a third width different from the first width and the second width (annotated Fig. 9B); and 
transferring a pattern of the third spacer into the dielectric layer (Fig. 11).  
Regarding claim 9 (1), Tsai teaches wherein a width of the first spacer portion is larger than a width of the third spacer portion, and 
a width of the second spacer portion is substantially equal to a width of the fourth spacer portion (annotated Fig. 9B).

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0072022, hereinafter “Lee”).
Regarding claim 21, Lee teaches in Figs. 11A through 18B (Figs. 11B, 16B and 17B shown below) and related text a method of forming a semiconductor structure, comprising: 
providing a substrate (400, Fig. 11B and ¶0069]); 
forming an etching stop layer (402, Fig. 11B and ¶0070]);
forming a dielectric layer (404, Fig. 11B and ¶0071]) over the substrate and on the etching stop layer (Fig. 11B);
patterning the etching stop layer and the dielectric layer (Fig. 16B) to form a patterned etching stop layer (402A, Fig. 16B) and a patterned dielectric layer (404A, Fig. 16B), wherein the patterned dielectric layer is formed to have a first dielectric portion (i.e. portions on the left side of Fig. 16B) and a second dielectric portion (i.e. portions on the right side of Fig. 16B), and the patterned etching stop layer is underlying the patterned dielectric layer (Fig. 16B); and 
forming a conductive layer (440, Fig. 17B and ¶0081]) laterally aside the patterned dielectric layer, and laterally aside the patterned etching stop layer (Fig. 17B), comprising: 
forming first conductive lines spaced apart from each other by the first dielectric portion therebetween (Fig. 17B); and 
forming second conductive lines spaced apart from each other by the second dielectric portion therebetween (Fig. 17B), wherein a first spacing between the first conductive lines is different from a second spacing between the second conductive lines (Fig. 17B).

    PNG
    media_image3.png
    412
    546
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    413
    584
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    426
    615
    media_image5.png
    Greyscale



Regarding claim 22 (21), Lee further teaches wherein the first dielectric portion is formed to have a first width different from a second width of the second dielectric portion (Fig. 16B), and the first spacing and the second spacing are defined by the first width and the second width, respectively (Fig. 17B).
	Regarding claim 23 (21), Lee teaches wherein a capacitance between the first conductive lines is less than a capacitance between the second conductive lines (i.e. since Lee teaches the same structure as claimed the capacitance between first conductive lines would be less than capacitance between second conductive lines).
Regarding claim 24 (21), Lee further teaches wherein the patterned etching stop layer (402A, Fig. 16B) comprises etching stop portions having different widths (Fig. 16B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 4 above, and further in view of Kim et al. (US 2014/0273441, hereinafter “Kim”, previously cited) and Wu et al. (US 9,870,942, hereinafter “Wu”, previously cited).
Regarding claim 5 (4), teaching of Tsai was discussed above in the rejection of claim 4 and includes forming a conductive layer (64, Fig. 12 and ¶[0028]) and preforming a planarization process to remove excess portion of the conductive layer over a top surface of the dielectric layer (Fig. 12 and ¶[0028]).  Tsai, however, does not explicitly teach that forming the conductive lines comprises forming a conductive layer to cover the patterned hard mask structure in addition to the dielectric layer and performing a planarization process includes removing excess portion of the conductive layer and the patterned hard mask structure over a top surface of the dielectric layer.   
To being with Kim in a similar field of endeavor teaches that conductive lines similar to those disclosed by Tsai can be formed by forming a conductive layer over both the dielectric layer and the patterned hard mask structure and Wu teaches that a planarization process may be performed to remove excess portion of the conducive layer and the patterned hard mask structure over a top surface of the dielectric layer (Figs. 7-9 and col. 7, ll. 62-67) in order to form conductive lines similar to those disclosed by Tsai. 
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the planarization process to remove excess portion of the conductive layer and the patterned hard mask structure over the top surface of the dielectric layer as disclosed by Kim and Wu in the method disclosed by Tsai in order to complete formation of the metal lines.

Claim(s) 10-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0024209, hereinafter “Jung”, previously cited) in view of Raghunathan at al. (US 2013/0089984, hereinafter “Raghunathan”, previously cited).
Regarding claim 10, Jung teaches in Figs. 1A-1L and 1M1A (Fig. 1L shown below) and related text a method of forming a semiconductor structure, comprising: 
forming a dielectric layer (100, Fig. 1A and ¶[0016]) over a semiconductor substrate (105, Fig. 1A and ¶[0016]); 
forming mandrel patterns (110, Fig. 1A and ¶[0016]);
forming a first spacer layer (120, Fig. 1C and ¶[0017]) to cover the mandrel patterns within a first region and a second region; -4-Customer No.: 31561 Docket No.: 099361-US-PA Application No.: 16/924,200 
performing a thinning step by thinning a portion of the first spacer layer (i.e. removing a portion of layer 120 not covered by mask 122, Fig. 1E and ¶[0017], where it is noted that thinning a portion of the first spacer layer according to claim 13 comprises completely removing the portion of the spacer layer within the second region) within the second region, thereby forming a partially thinned first spacer layer having a single-layer structure (Fig. 1F); 
forming a second spacer layer (125, Fig. 1G and ¶[0017]) on the partially thinned first spacer layer directly after the thinning step (Figs. 1F-1G);
etching back the second spacer layer and the partially thinned first spacer layer to form a spacer mask on sidewalls of the mandrel patterns (Fig. 1K and ¶[0019]); 
removing the mandrel patterns (Fig. 1L and ¶[0020]); and 
patterning the dielectric layer to transfer a pattern of the spacer mask into and the dielectric layer (Fig 1M1A and ¶[0022]).  


    PNG
    media_image6.png
    331
    591
    media_image6.png
    Greyscale

Jung, however, does not explicitly teach that a hard mask structure is formed on a dielectric layer and as a result that the mandrel patterns are formed on the hard mask layer and that hard mask structure is patterned along with the dielectric layer to transfer a pattern of the spacer mask into the hard mask structure and the dielectric layer.
Raghunathan, in a similar field of endeavor, teaches forming a multi-layer structure on a substrate that includes a forming a dielectric layer (104, Fig. 1 and ¶¶[0023]-[0024]) over a semiconductor substrate (101, Fig. 1 and ¶[0024]) similar to that disclosed by Jung, followed by the steps of forming a hard mask (105, Fig. 1 and ¶[0023]) on the dielectric layer (Fig. 1) and mandrel patterns on the hard mask structure, and patterning the hard mask structure and the dielectric layer to transfer a pattern of a spacer mask (401a and 401b, Figs. 4-6) into the hard mask structure and the dielectric layer (Fig. 6 and ¶[0035]) in order to form structures with multiple critical dimensions in the dielectric layer (¶¶[0023] and [0026]).
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a hard mask structure on a dielectric layer and mandrel patterns on the hard mask layer and pattern the hard mask structure and the dielectric layer to transfer a pattern of the spacer mask into the hard mask structure and the dielectric layer as disclosed by Raghunathan in the method disclosed by Jung in in order to form structures with multiple critical dimensions in the dielectric layer. 
Regarding claim 11 (10), the combined teaching of Jung and Raghunathan discloses wherein thinning the portion of first spacer layer comprises: 
forming a patterned mask (Jung, 122, Fig. 1D and ¶[0017]) to cover a first portion of the first spacer layer within the first region (Fig. 1D); and 
etching the portion of the first spacer layer using the patterned mask as an etching mask (Fig. 1E and ¶[0017]); 
wherein after the etching, the first spacer layer comprises the first portion within the first region and a second portion within the second region thinner than the first portion (Fig. 1E).  
Regarding claim 13 (10), the combined teaching of Jung and Raghunathan discloses wherein thinning the portion of the first spacer layer comprises completely removing the portion of the first spacer layer within the second region (Jung, Fig. 1D).
Regarding claim 15 (10), the combined teaching of Jung and Raghunathan discloses wherein the second spacer layer (125C, Fig. 1K) and the partially thinned first spacer layer (120C, Fig. 1K) constitute a first stacked spacer layer within the first region and a second stacked spacer layer (125B, Fig. 1K) within the second region, and the first stacked spacer layer is thicker than the second stacked spacer layer (Fig. 1K). 
Regarding claim 16 (10), the combined teaching of Jung and Raghunathan discloses wherein the spacer mask is formed to comprise a first spacer (145, Fig. 1L) within the first region (Fig. 1L)  and a second spacer (140, Fig. 1L) within the second region, the first spacer has  a first width defined by a thickness of the first stacked spacer layer which is larger than a second width of the second spacer defined by a thickness of the second stacked spacer layer (Fig. 1L). 

Allowable Subject Matter
Claim(s) 6-7, 12 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome objections noted above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a semiconductor structure particularly characterized by the steps of forming a spacer material layer on the plurality of mandrel patterns having a first part with a first thickness and a second part with a second thickness less than the first thickness and etching the spacer material layer to form the first spacer and the second spacer, wherein the first spacer is a remained portion of the first part of the spacer material layer, and the second spacer is a remained portion of the second part of the spacer material layer, as recited in claim, in combination with all other elements of the claim.  Claim 7, which directly depends from claim 6, and which include all of the limitations recited in claim 6, would be allowed for the similar reasons. 
Regarding claim 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a semiconductor structure particularly characterized by the steps of forming a spacer mask by etching back a second spacer layer and a partially thinned first spacer layer, wherein the spacer mask comprises a first spacer at least partially formed form a first portion of the first spacer layer and a second spacer at least partially formed from a second portion of the first spacer layer as recited in the claim, in combination with all other method steps of the claim.  
Regarding claim 25, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming a semiconductor structure particularly characterized by the steps of forming a first spacer with a width larger than a width of a second spacer wherein the first spacers includes first spacer portion and a second spacer portion and the second spacer includes a third spacer portion and a fourth spacer portion, wherein a first distance between a bottom surface of the second spacer portion and a bottom surface of the first spacer portion is larger than a second distance between a bottom surface of the fourth spacer portion and a bottom surface of the third spacer portion, as recited in the claim, in combination with all other method steps of the claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 21 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	6/3/2022